216 F.2d 954
Lena HAHN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15157.
United States Court of Appeals, Eighth Circuit.
Oct. 5, 1954.

On petition to review decision of the Tax Court of the United States.
Charles C. Shafer, Jr., Kansas City, Mo., for petitioner.
H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., for respondent.


1
Petition to review decision of The Tax Court of the United States entered May 3, 1954, 22 T.C. 212, finding deficiencies in income tax of petitioner for calendar years 1947 and 1948, dismissed, on voluntary dismissal filed by petitioner.